DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed May 29, 2021.  Claims 1-9 are pending in the case.  Claims 1-9 are currently amended.
Remarks
Note that nonfunctional descriptive material does not serve to distinguish from the prior art. In re Kao, 639 F.3dl057,_, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3dl267,_, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
Claim 6 - "rules includes ... system"
Claim 7 - "one or more of... security identifier"
Claim 8 - "to reflect... item"
Claim 9 - "include a list... system"
Recitations of intended use do not swerve to distinguish from the prior art. MPEP 2103 I C.
In this case, the claims recite multiple instances of intended use.
Claim 1 - "to acquire an item using ... item", "to finalize ...",
Claim 5 - "to initiate ..."
Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTSMay 29, 2021, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1-9, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1-9, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS/ARGUMENTS, filed May 29, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1-9, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1-9, as currently amended, has been withdrawn. 
Applicant's further arguments filed May 29, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-9, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The additional element(s) of using servers to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying transactions. Taking the claim elements separately, the payment device and service provider perform the steps or functions of initiating an acquisition process, determining whether the process requires verification of the merchant server, and verifying the merchant server. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of keeping records of transactions.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests determining whether that the acquisition process requires verification of the merchant server based on a type of the exchange item as indicated in the exchange item type field.
Examiner respectfully disagrees.
Pelegero teaches determining whether that the acquisition process requires verification of the merchant server. (par 64-65)
Walker discloses determining whether that the acquisition process requires verification of the merchant server based on a type of the exchange item as indicated in the exchange item type field. (par 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a computer-readable memory. Therefore, the claims fall within the four statutory categories of invention.
The claims recite verifying a transaction.
Specifically, the claim recites initiating an acquisition process, determining whether the process requires verification of the merchant, and verifying the merchant, which is an abstract idea. The claims recite a commercial transaction which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve customizing an account and approving a payment.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using servers to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying transactions. As discussed above, taking the claim elements separately, the payment device and service provider perform the steps or functions of initiating an acquisition process, determining whether the process requires verification of the merchant server, and verifying the merchant server. These functions 
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-9 further describe the abstract idea of verifying transactions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegero (US 2010/0145860) in view of Walker et al (US 2016/0125492) and further in view of Choi et al (US 2014/0207557).
Regarding claim 1 –
Pelegero discloses determining that the acquisition process requires verification of the merchant server; (par 64-65)
in response to the determining the acquisition process requires verification of the merchant server (par 64-65):
obtaining a verification signature of the merchant server (par 64-65);
authenticating the verification signature of the merchant server in accordance with use rules associated with the exchange item; (par 64-65)
in response to the verification signature of the merchant server being  authenticated, facilitating exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol to finalize the acquisition process. (par 64-65)
Pelegero does not specifically teach first memory section including instructions implemented by a computing device of a data communication system, the second memory section storing instructions implemented by at least one of the merchant server or by a marketplace server of the data communication system” and a third memory section storing instructions implemented by the marketplace server.
Walker teaches at least first memory section including instructions implemented by a computing device of a data communication system (par 14-144, 359, 523), the second memory section storing instructions implemented by at least one of the merchant server or by a marketplace server of the data communication system (par 140-144, 165-168, 585, 353, 578) and a third memory section storing instructions implemented by the marketplace server. (par 140-144, 165-168, 585, 353, 578).
Pelegero does not specifically teach determining whether that the acquisition process requires verification of the merchant server based on a type of the exchange item as indicated in the exchange item type field. 
However, Pelegero does teach determining whether that the acquisition process requires verification of the merchant serve. (par 64-65)
Walker teaches that the said determination is based on a type of the exchange item as indicated in the exchange item type field. (par 21-28  “retailer receives redemption information from a buyer, such as a pseudo payment identifier redemption code. The retailer also receives verification information from a purchasing system, the verification information enabling the retailer to authorize the buyer to take possession of a product.”)
It would be obvious to one of ordinary skill in the art to combine Pelegero with the multiple memories of Walker in order to obtain greater transaction security by not storing all information in the same place, on the one hand and by verifying both the merchant and the product being acquired.
Pelegero does not specifically disclose initiating an acquisition process with a merchant server of the data communication system to acquire an item using an exchange item, wherein the exchange item has an exchange item data file that includes a quantifiable value, a serial number, and an exchange item type field, and wherein the computing device has secure custody of the exchange item data file in accordance with a secure custody protocol.
Choi discloses initiating an acquisition process with a merchant server of the data communication system to acquire an item using an exchange item, wherein the exchange item has an exchange item data file that includes a quantifiable value, a serial number, and an exchange item type field, and wherein the computing device has secure custody of the exchange item data file in accordance with a secure custody protocol. (par 37, 52, 66, 44, 38, 47)
It would be obvious to one of ordinary skill in the art to combine Pelegero and Walker with Choi in order to obtain greater transaction security through the verification of multiple data fields.
Regarding claim 2 -
Choi teaches that the initiating the acquisition process comprises:

sending notice of the request and the identity of the exchange item to the marketplace server (par 47-48, 66).
Regarding claim 3 -
Walker teaches that the secure custody protocol is utilizing a transaction block chain, and wherein a secure transaction block of the transaction blockchain indicates an entity that has the secure custody of the exchange item. (par 22-29)
Regarding claim 5 -
Choi teaches sending a request to acquire the item and identity of the exchange item to the merchant server to initiate the acquisition process; (par 47-48, 66)
determining that the acquisition process requires verification; (par 47-48, 66) and
sending the verification signature and a notice of the request and of the identity of the exchange item to the marketplace server. (par 47-48, 66)
Regarding claim 6 -
Choi teaches that authenticating the verification signature by:
obtaining the use rules associated with the exchange item, wherein the use rules includes a list of authenticating information for a plurality of merchant servers of the data communication system; (par 72-73)
determining whether the merchant server is one of the plurality of merchant servers; (par 72-73, 47-48, 66)
when the merchant server is one of the plurality of merchant servers, accessing the list of authenticating information of the merchant server; (par 72-73, 47-48, 66) 

comparing the comparative verification signature with the verification signature; (par 72-73, 47-48, 66) and
when the comparative verification signature matches the verification signature, authenticating the verification signature. (par 72-73, 47-48, 66)
Regarding claim 8 -
Choi teaches facilitating the exchange of the secure custody of the exchange item data file by:
enabling exchange of the secure custody of the exchange item data file from the computing device to the merchant server in accordance with the secure custody protocol; (par 72-73, 47-48, 66)
while having the secure custody, updating the exchange item data file to reflect the acquisition process of the item by the computing device via the exchange item; (par 72-73, 47-48,66) and
when the acquisition process has been executed, returning the secure custody of the updated exchange item data file to the computing device. (par 72-73, 47-48, 66)
Regarding claim 9 -
Choi teaches creating a plurality of exchange items that includes the exchange item; (par 35-40)
generating the use rules to include a list of authenticating information for a plurality of merchant servers of the data communication system; (par 4-5, 47-50)
providing the use rules to the marketplace server; (par 4-5, 47-50) and 
providing the list of authenticating information of the merchant server to the merchant server. (par 4-5, 47-50)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pelegero (US 2010/0145860) in view of Walker et al (US 2016/0125492) and Choi et al (US 2014/0207557) and further in view of Lingham et al (US 2016/0267472)
Pelegero, Walker, and Choi teach as above.
Regarding claim 7 -
Lingham teaches that the list of authenticating information comprises one or more of:
a public key of an individual public-private key pair of the merchant server, wherein the verification signature is created using a private key of the individual public-private key pair and the comparative verification signature is created using the public key of the individual public-private key pair; (par 72-73, 47-48, 66)
a public key of a shared public-private key pair, wherein the shared public-private key pair is shared by a group of merchant servers that includes the merchant server, wherein the verification signature is created using a private key of the shared public-private key pair and the comparative verification signature is created using the public key of the shared public-private key pair; (par 63-74) and
a security identifier assigned to the merchant server, wherein the merchant server has a local copy of the security identifier and the marketplace server has a centralized copy of the security identifier, wherein the verification signature is created using the local copy of the security identifier, and wherein the comparative verification signature is created using the local copy of the security identifier. (par 63-74)
It would be obvious to one of ordinary skill in the art to combine Pelegero, Walker, and Choi with Lingham in order to obtain greater transaction security.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.